Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as obtaining, at a system, audio originating at a remote device during an audio communication session conducted between a first device and the remote device, the first device and the remote device being separate and distinct from the system; obtaining, at the system, a transcription of the audio; processing, by the system, the audio to generate a first audio data signal, wherein the audio is processed by a neural network that is trained with respect to an analog voice network and wherein the first audio data signal  is formatted with respect to communication over the analog voice network; processing, by the system, the transcription to generate a second audio data signal that includes information from the transcription and  that is formatted with respect to communication over the analog voice 
The above claims are deemed allowable given the complex nature of generating, multiplexing, and communicating as precisely claimed. The closest prior art is relevant to five scopes. The first is speech in and speech out where speech out is input combined with speech in. This suggest no transcriptional conversion and mixing. The second scope is combining similar and dissimilar inputs to multiplex a single output in a uniform format such as coded data. Such a concept is pertinent but does not contribute to reading upon the claim language. The third scope is speech into multiplexer converted to transcript and then back to speech, and repeat. This is a series instance. While one can argue that each time the output could change in series therefore it is a combination etc., such an assumption is not warranted and is beyond the intent of BRI since transcripts would need to be combined with audio after becoming audio. One of ordinary skill in the art would not make this leap to derive the claims. A fourth scope is mixing speaker audio and mixing transcriptions, but not together as audio. A final fifth scope is natural and synthetic audio combinations output as a single conversation e.g. Alice speaks and robot customer service agent Bob synthesizes audio. Such audio is recorded and output and similarly a transcript is produced. In no instance is a transcript used to become audio for multiplexing purposes. The closest combination of prior art .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Creamer, Thomas E. et al.	US 20040267527 A1
	STT and TTS chat communcations

Freed; Andrew R. et al.	US 20200335090 A1
	AI bot chats

CHHABRA; Shalendra et al.	US 20200327891 A1
	Multiplexing audio or transcripts for multiple conference members

Kurata; Gakuto et al.	US 20160086599 A1
	ASR multi-speaker combinations

Bauchot; Frederic et al.	US 20090060458 A1
	Synching various media types

Aue; Anthony et al.	US 20150350451 A1
	Call and voice input merger

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov